      Case 1:20-cv-02974-PGG-SLC Document 92 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRECISION MEDICINE GROUP, LLC,
PRECISIONADVISORS GROUP, INC., and PRECISION
MEDICINE GROUP HOLDINGS, INC.,

                             Plaintiffs,
                                                        CIVIL ACTION NO.: 20 Civ. 2974 (PGG) (SLC)
         -v-
                                                                 TELEPHONE CONFERENCE
                                                                   SCHEDULING ORDER
BLUE MATTER, LLC, NAINA AHMAD, JOSE JAUREGUI,
and MRIDUL MALHOTRA,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The telephone conference currently scheduled for Thursday, November 12, 2020 at 3:00

pm is ADJOURNED to Friday, November 13, 2020 at 2:00 pm. The parties are directed to call:

(866) 390-1828; access code: 380-9799, at the scheduled time.


Dated:         New York, New York
               November 4, 2020

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge
